   8:20-cv-00486-JFB-SMB Doc # 13 Filed: 01/15/21 Page 1 of 1 - Page ID # 50




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JESSICA FLEMING,

                      Plaintiff,                                  8:20CV486

       vs.
                                                                   ORDER
HEARTLAND FAMILY SERVICE,

                      Defendant.


       This matter is before the Court on its own motion. The plaintiff submitted an

unsigned proposed amended complaint to the Court. See Filing No. 10-1. For docket

control purposes, and to correct this deficiency, the Court finds the plaintiff should file a

signed amended complaint and the defendant’s response time should be adjusted

accordingly. Therefore,

       IT IS ORDERED:

       1.     The plaintiff shall file a signed amended complaint within one week of the

              date of this order.

       2.     The defendant shall answer or otherwise respond to the plaintiff’s amended

              complaint within 14 days thereafter.

       Dated this 15th day of January, 2021.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             1
